Citation Nr: 1133159	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to March 1945.  The Veteran died in March 2008, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  
She attributes the cause of the Veteran's death to injuries incurred during his military service. 

After reviewing the claims folder, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

In the context of a claim for dependency and indemnity compensation (DIC) benefits, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See 38 U.S.C.A. § 5103(a) (West 2002); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO's April 2008 notice letter does not meet these requirements.  Accordingly, the RO must send the appellant additional notice in order to comply with VA's duty to notify in this case.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must send the appellant a corrective notice letter that includes (1) a statement of the conditions for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the DIC claim based on the Veteran's previously service-connected disorders, and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  The letter should explain the relative roles of VA and the appellant in obtaining evidence to support the claim.  The letter must also ask the appellant to submit any evidence she has, and must inform her that it is ultimately her responsibility to see that pertinent evidence is received by VA.  The appellant and her representative must then be given an opportunity to respond.  

2.  Once the above action has been completed, the RO must readjudicate the appellant's claim on appeal.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the appellant and her representative, which must address all of the evidence of added to the record since this issue was last adjudicated by the RO.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  This appeal has been advanced on the Board's docket.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

